Per cur.

Recitals in a conveyance áre evidence of pedigree, the rules in general being much relaxed in this particular. Such inchoate rights as applications have been frequently transferred by mere blank indorsements, and on inspection i-t appears that he has executed the deed, though his name is not mentioned in the body thereof. The strict forms of conveyances have not been applied to such imperfect rights; and in the case of improvements, it is well known, that the sale of them has been proved by parol, and that money, horses, cows, &c., have been paid and delivered, as the consideration to the vendor.
Verdict pro quer, with six pence damages and six pence costs.